Citation Nr: 1628071	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  14-08 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent prior to August 27, 2009, and 70 percent prior to September 9, 2011, for posttraumatic stress disorder (PTSD) with bipolar disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1974 to July 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Wichita, Kansas.  

As presented to the Board, the issue on appeal has been presented as entitlement to an earlier effective date for the award of a 50 percent disability rating for PTSD.  Upon review of the entire record, however, the Board concludes the issue is more correctly construed as one for an increased initial rating.  

In the March 2009 decision, the Veteran was awarded service connection, with a 50 percent initial rating effective December 7, 2000, for PTSD.  The Veteran was provided notice of this decision via a June 2009 letter.  In July 2009, the Veteran filed a statement in which he expressed nonspecific disagreement with an unspecified rating decision and requested an appeal and a hearing.  In a subsequent August 2009 written statement, the Veteran specifically stated he was seeking an initial rating in excess of 50 percent for his PTSD.  

Thus, based on the receipt of these documents within a year of the March 2009 rating decision granting service connection for PTSD, the Board concludes the Veteran filed a timely notice of disagreement with the initial rating of 50 percent assigned by the March 2009 rating decision.  Thus, the issue on appeal is entitlement to an initial rating in excess of 50 percent prior to August 27, 2009, and 70 percent prior to September 9, 2011, for PTSD.  Effective September 9, 2011, the Veteran has been awarded a 100 percent (total) rating for PTSD; thus, entitlement to a increased rating thereafter is no longer on appeal.  

In October 2015, the Veteran and his spouse testified before a Veterans Law Judge seated at the RO.  A transcript of this hearing has been added to the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased initial rating for PTSD with bipolar disorder for the period between December 2000 and September 2011.  According to a March 2006 VA clinical notation, he has been awarded Social Security disability benefits.  VA has an obligation to obtain Social Security Administration records associated with a Veteran's claim for Social Security Disability benefits.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  As such records have not yet been obtained, remand is necessary in order for this pertinent medical evidence to be added to the record.  

Accordingly, the case is REMANDED for the following action:

1.  Request all Social Security disability benefits records from the SSA related to the Veteran's benefits claim, including all medical records and copies of any decisions or adjudications, and associate them with the record.  Any negative responses should be properly documented in the record.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

